Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investor Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: August 31 Date of reporting period: May 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS MONEY MARKET TRUST WESTERN ASSET / CITI SM NEW YORK TAX FREE RESERVES (FORMERLY KNOWN AS CITI SM NEW YORK TAX FREE RESERVES) FORM N-Q MAY 31, 2009 Western Asset / Citi
